Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


 Maximillion Nicholas Moreno, Appellant                   Appeal from the 22nd District Court of Hays
                                                          County, Texas (Tr. Ct. No. CR-14-0604).
 No. 06-19-00012-CR            v.                         Memorandum Opinion delivered by Chief
                                                          Justice Morriss, Justice Burgess and Justice
 The State of Texas, Appellee                             Stevens participating.



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Maximillion Nicholas Moreno, pay all costs of this
appeal.




                                                         RENDERED FEBRUARY 26, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk